Case 8:19-cv-00377-WFJ-JSS Document 18 Filed 08/13/19 Page 1 of 2 PageID 89




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CUC WEST,
an individual,                                              Case No.: 8:19-cv-00377-WFJ-JSS

       Plaintiff,
v.

MERRICK BANK CORPORATION,
d/b/a MERRICK BANK,
a foreign for-profit corporation, and
CARDWORKS SERVICING, LLC,
a foreign limited liability company,

      Defendants.
______________________________________/

                    JOINT STIPULATION FOR DISMISSAL
           WITH PREJUDICE AS TO DEFENDANTS, MERRICK BANK
     CORPORATION, d/b/a MERRICK BANK AND CARDWORKS SERVICING, LLC

       COME         NOW,   Plaintiff,   CUC    WEST,     and    Defendants,   MERRICK     BANK

CORPORATION, d/b/a MERRICK BANK and CARDWORKS SERVICING, LLC, by and

through their respective undersigned counsel pursuant to Federal Rules of Civil Procedure

41(a)(1)(A)(ii) and Middle District of Florida, Local Rule 3.08, and hereby jointly stipulate and

move the Court to dismiss all claims asserted in this action as to Defendants, with prejudice. By

agreement, each party shall bear its own costs and attorneys’ fees.

Respectfully submitted,

LEAVENLAW                                            REED SMITH LLP

/s/ Sean E. McEleney                                 /s/ Brandon T. White
Ian R. Leavengood, Esq., FBN 010167                  Brandon T. White, Esq., FBN 106792
Sean E. McEleney, Esq., FBN 125561                   1001 Brickell Avenue, Suite 900
Northeast Professional Center                        Miami, FL 33133
3900 First Street North, Suite 100                   Phone: (786) 747-0222
St. Petersburg, FL 33703                             bwhite@reedsmith.com
Phone: (727) 327-3328                                Attorney for Defendants
Fax: (727) 327-3305
Case 8:19-cv-00377-WFJ-JSS Document 18 Filed 08/13/19 Page 2 of 2 PageID 90




consumerservice@leavenlaw.com
smceleney@leavenlaw.com
Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 13, 2019, I filed a true and correct copy of the above
and foregoing Joint Stipulation for Dismissal with Prejudice as to Defendants Merrick Bank
Corporation, d/b/a Merrick Bank and Cardworks Servicing, LLC via CM/ECF which will
electronically the following serve counsel of record:

       Brandon T. White, Esq.
       Reed Smith LLP
       1001 Brickell Bay Drive, Suite 900
       Miami, FL 33131
       bwhite@reedsmith.com
       Attorney for Defendants

                                            /s/ Sean E. McEleney
                                            Attorney
